Citation Nr: 0914779	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right elbow disorder, to include whether service connection 
can be granted.  

2.  Entitlement to service connection for right shoulder 
tendonitis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from January 2004 and March 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned; a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  The RO denied service connection for a right elbow 
disorder in a March 2001 rating decision and properly 
notified the Veteran, who did not initiate an appeal of that 
decision.

2.  The March 2001 rating decision is the last final decision 
prior to the Veteran's request to reopen her claim for 
service connection for right elbow disorder in September 
2003.

3.  Evidence received since the March 2001 rating decision 
regarding the Veteran's claim for service connection for a 
right elbow disorder is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim.

4.  A chronic right elbow disability did not have its onset 
during active service or within one year after separation 
from service, or result from disease or injury in service.

5.  There is no evidence of a right shoulder disorder in 
service and no competent medical evidence linking any current 
right shoulder disorder to an incident of the Veteran's 
active service.

6.  The Veteran's service-connected disabilities preclude her 
from obtaining and maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The rating decision of March 2001 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2008).

2.  New and material evidence having been received, the claim 
of entitlement to service connection for a right elbow 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  Service connection for a right elbow disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Service connection for right shoulder tendonitis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  The criteria for assignment of a TDIU have been met.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  Additionally, the duty to notify and assist 
has been met to the extent necessary to grant the claim for 
entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  Thus, there is no prejudice to the veteran in 
deciding the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO provided the appellant pre-adjudication notice on the 
service connection claims by letter dated in October 2003.  A 
letter addressing the Dingess criteria was provided in March 
2006, and the claims were readjudicated in August 2008.

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  She was provided with VA 
examinations in June 2007 and January 2008.  With respect to 
the claim for service connection for right shoulder 
tendonitis, the Board finds that a VA examination is not 
necessary to determine whether this disability is related to 
service, since the record shows no evidence of the condition 
until many years after service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  There is no evidence of an event or 
injury in service.  Instead, there is only the Veteran's 
unsubstantiated allegation that her current right shoulder 
complaints are related to service.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Reopening a Claim for Service connection for Right Elbow 
Disability

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for a 
right elbow disorder.

The Veteran submitted her original claim for service 
connection for a right elbow disorder in October 1992.  The 
RO denied this initial claim in an August 1993 rating 
decision, finding that the there was no evidence of a current 
chronic right elbow disability.  The Veteran did not appeal 
this decision.  In October 2000 the Veteran submitted another 
claim for service connection for a right elbow disorder, and 
by rating decision dated in March 2001 the RO found that the 
Veteran had failed to submit new and material evidence to 
reopen her previously denied claim for service connection for 
a right elbow disorder.  Although the RO provided notice of 
the denial, the Veteran did not initiate an appeal of the 
decision.  Therefore, the RO's decisions of August 1993 and 
March 2001 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

The evidence of record at the time of the March 2001 rating 
decision included the Veteran's service treatment records 
which included a notation of bilateral arthralgia, elbows, in 
June 1992, shortly before her separation from service.  Also 
of record was an October 2000 private treatment record that 
noted the Veteran's complaint that her right elbow hurt, and 
an impression of elbow pain.  

Evidence received since the March 2001 rating decision 
includes outpatient records dated in May 2004 and December 
2006 showing a diagnosis of tendonitis of the right elbow; an 
October 2006 outpatient record showing a diagnosis of 
epicondylitis of both elbows, and a June 2007 VA examination 
report that includes a diagnosis of degenerative joint 
disease of the right elbow.

Upon review of the record, the Board finds that evidence 
received since the March 2001 rating decision, specifically 
the VA examination and outpatient records showing specific 
right elbow diagnoses, is new and material.  These reports 
were not of record at the time of the March 2001 rating 
decision and, because they demonstrate a current chronic 
right elbow disability (evidence of which was lacking at the 
time of the March 2001 rating decision) raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim is reopened.  38 U.S.C.A. § 5108.

The Board will address the issue of entitlement to service 
connection for a right elbow disorder on the merits.  The 
Veteran has been provided the pertinent laws and regulations 
regarding service connection and has been given the 
opportunity to review the evidence of record and submit 
arguments in support of her claim.  Those arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the Veteran 
is not prejudiced by the Board's also addressing the merits.  
Bernard, 4 Vet. App. at 384.   

III.  Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Right Elbow

Post-service medical treatment records show that the Veteran 
had been diagnosed as having epicondylitis, tendonitis, and 
degenerative joint disease of the right elbow.  Therefore, 
the first requirement for service connection for a right 
elbow disorder, the existence of a current disability, is 
met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a right elbow disability.  

Post-service VA treatment records show that the Veteran was 
diagnosed and treated for right elbow disabilities, including 
epicondylitis, tendonitis, and degenerative changes; however, 
they do not show that these disabilities had their onset 
during active service or are related to any in-service 
disease or injury.  The first medical treatment of record 
showing that the veteran had a diagnosed right elbow 
disability was in May 2004.

The service treatment records note a complaint of bilateral 
elbow pain shortly before separation, however no right elbow 
pathology was noted.  Similarly, an October 2000 treatment 
record notes complaints of pain, with no disability 
identified.  

Outpatient records dated in May 2004 and December 2006 show a 
diagnosis of tendonitis of the right elbow.  An October 2006 
outpatient record shows a diagnosis of epicondylitis of both 
elbows.  A June 2007 VA examination report includes a 
diagnosis of degenerative joint disease of the right elbow.  
The examiner reviewed the claims folder and provided an 
opinion that it is "not likely as not that her present elbow 
condition is the direct and proximate result of any incident 
or occurrence in the service.  To opine otherwise would 
require resort to speculation in the absence of documentation 
re chronicity and continuity of care."  

The record does not show that the Veteran reported any 
complaints of right elbow pain between her separation from 
service in 1992 and 2000.  In rendering a determination on 
the merits of claim, the lack of evidence of treatment may 
bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The long time 
lapse between service and any documented evidence of 
treatment preponderates against a finding that the Veteran's 
current right elbow disability is related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, there is no competent medical evidence of record 
showing that the Veteran's right elbow disability had its 
onset during active service or, in the case of degenerative 
joint disease, within one year of her separation from active 
service, or is related to any in-service disease or injury.  
Following a physical examination and x-rays, the VA examiner 
provided a well reasoned opinion that the Veteran's current 
right elbow disability was not related to active service.  
The examiner provided rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The evidence does not show that the Veteran was diagnosed 
with arthritis of the right elbow within one year following 
her separation from service.  Degenerative joint disease was 
not noted until the June 2007 VA examination.  As such, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current 
right elbow disability to service, and the medical evidence 
of record does not otherwise demonstrate any such disability 
is related to service.  

In sum, there is no record of a diagnosis of a right elbow 
disability in service, and there is no competent medical 
evidence showing that any current right elbow disability is 
related to service.  Consequently, the Board must find that 
the preponderance of evidence is against the claim; the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 51.  The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107.

Right Shoulder

The service treatment records do not show any complaints or 
findings related to the right shoulder.  The earliest 
evidence of a right shoulder disability is shown in March 
2003, when the Veteran reported bilateral shoulder pain with 
manual muscle testing associated with her complaints of elbow 
pain.  A September 2004 treatment record noted tenderness to 
both shoulders.  On VA examination in January 2008, the 
Veteran's right shoulder was nontender.  She was observed 
pulling her sweatshirt on and off.  She had forward flexion 
of the shoulder from 0 to 160 degrees (limited by pain 0 to 
110 degrees) and abduction from 0 to 150 degrees (limited by 
pain 0 to 110 degrees).  External and internal rotation were 
from 0 to 90 degrees.  No right shoulder diagnosis was made.

The Board finds that the preponderance of the evidence is 
against service connection for a right shoulder disorder.  
First, there is no evidence of a right shoulder disorder in 
service.  Furthermore, there is no evidence of a right 
shoulder problem until 2003, more than 10 years after 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson, supra.  
There is no medical evidence in the record that links any 
current right shoulder disorder to an incident of the 
Veteran's active military service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right shoulder disorder.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


IV.  TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for major depressive 
disorder and post-traumatic stress disorder (PTSD), evaluated 
as 50 percent disabling; nocturnal enuresis, rated 40 percent 
disabling; tinnitus, rated 10 percent disabling; and the 
following disabilities which are all noncompensably 
disabling:  residuals of left wrist sprain; residuals of 
fibrocystic mass of the left breast; recurring pilonidal 
cyst; and warts on scalp.  A combined disability evaluation 
of 70 percent is in effect.  38 C.F.R. § 4.25.

Having at least one service-connected disability rated at 40 
percent disabling and a combined rating of 70 percent, the 
Veteran meets the threshold criteria for entitlement to TDIU 
under 38 C.F.R. § 4.16.  Thus, the sole question is whether 
she is unable to secure or follow a substantially gainful 
occupation as a result of such disability.

On the Veteran's TDIU claim filed in September 2007, she 
stated that she had last worked in April 2007 as a 
laborer/custodian for the United States Postal Service.  She 
had worked in that position since 2003, and prior to that she 
was a mail processor for five years.  She reported that she 
had completed one year of college.

A September 2007 report from D.L.K., Ph.D., a private 
clinical psychologist, included psychological testing results 
and review of the Veteran's medical records.  Dr. K. stated 
that the Veteran had moderate to marked social and 
occupational functioning, that she was "unable to return to 
work she is not expected to make a full recovery from her 
emotional condition.  It is also questionable as to whether 
she will be able to achieve significant remission of her 
symptoms to allow her to return to work in the future."

A November 2007 statement from the Veteran's work supervisor 
noted that the Veteran had not been at work since April 2007.  
She was described as having difficulty performing several 
basic elements of her job, especially dealing with other 
employees.  The supervisor noted that the Veteran had not 
returned to work or asked for any accommodations.  A January 
2008 notice to report for duty at USPS is also of record.  
The Veteran was requested to provide medical certification to 
substantiate her absence from work.

A VA general medical examination report in January 2008 
included a statement from the examiner that the Veteran's 
service-connected physical conditions did not significantly 
impair her ability to perform sedentary or light physical 
employment activities.  

A VA psychiatric examination report also completed in January 
2008 included the examiner's opinion that the Veteran's 
mental health issues did not appear to be inhibitive of her 
entering into a work setting requiring either physical or 
sedentary work.  

A March 2008 statement from a Legal Administrative Specialist 
at the Disability Reconsideration and Appeals Group of the 
Office of Personnel Management (OPM) noted that the Veteran 
was disabled from her position as a custodian laborer due to 
PTSD and depression.

An August 2008 statement from an independent case manager who 
worked with the VA Vocational Rehabilitation and Employment 
(VR&E) Office stated that an assessment of the Veteran had 
found that the Veteran was "not able to work and sustain 
gainful employment in a competitive job market due to her 
permanent and lifelong disabilities."


A September 2008 letter from a VR&E officer stated that the 
Veteran had been found not feasible for employment.

Although the VA examiners opined that the Veteran's physical 
and psychiatric disabilities, considered separately, did not 
render her completely unemployable, the private 
psychologist's opinion as well as the VR&E and OPM findings 
show that the combination of the Veteran's service connected 
psychiatric and physical disabilities have greatly interfered 
with her employment and that she is not able to work.  Given 
this, and in light of the Veteran's credible testimony as to 
the affect of her service connected disabilities on her 
employment, the Board finds that the evidence of record is in 
equipoise.  Thus, with resolution of doubt in the Veteran's 
favor, the Board finds that the medical evidence of record 
shows the Veteran is rendered unemployable by her service-
connected psychiatric and physical disabilities, and that the 
criteria for a TDIU are met.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a right elbow 
disorder, the claim is reopened. To this extent, the appeal 
is granted.

Service connection for a right elbow disorder is denied.

Service connection for right shoulder tendonitis is denied.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


